Citation Nr: 0900321	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-15 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected thoracic spine disability.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected right knee disability.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee disability.

5.  Entitlement to service connection for lumbar spine 
disability.

6.  Entitlement to service connection for joint pains.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1966 to October 1974, from January 6, 1991 to 
April 22, 1991 and from August 1991 to August 1993.

Procedural history

Service connection for chondromalacia of the bilateral knees 
was granted in a February 1975 rating decision; separate 
disability ratings were assigned.  

Subsequent rating decisions dated in September 1994 and 
October 1995 granted service connection for thoracic spine 
and schizoaffective disorders. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO) which continued the disability 
ratings assigned to service-connected PTSD, thoracic spine 
and bilateral knee disorders and denied service connection 
for a lumbar spine disorder and joint pains.  The veteran 
filed a notice of disagreement in regards to the July 2004 
rating decision.  He requested review by a decision review 
officer (DRO).  The DRO conducted a 
de novo review of the claims and confirmed the RO's findings 
in a May 2006 statement of the case (SOC), with the exception 
of schizoaffective disorder, which was recharacterzied to 
include PTSD and increased to 50 percent disabling, effective 
October 28, 2005.  In essence, the RO has staged the 
veteran's disability rating by awarding separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007). The veteran and his representative indicated 
continued dissatisfaction with this rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  The appeal was perfected with the submission of 
the veteran's substantive appeal (VA Form 9), also in May 
2006.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in October 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  At that time the veteran submitted evidence 
directly to the Board accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

Issues not on appeal

In a February 2006 rating decision, the RO continued the 
noncompensable disability rating assigned to service-
connected onychomycosis, tinea pedis; denied service 
connection for an unspecified stomach disorder and 
hypertension; and determined that new and material evidence 
had not been submitted which was sufficient to reopen his 
previously-denied claim of entitlement to service connection 
for a cervical spine disorder.  A subsequent January 2008 
rating decision denied entitlement to service connection for 
sleep apnea syndrome.  To the Board's knowledge, the veteran 
has not disagreed with these decisions and they are therefore 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

Finally, during the October 2008 Travel Board hearing, the 
veteran indicated that he no longer wished to pursue his 
appeal as to the issues of entitlement to a compensable 
disability rating for service-connected left ear hearing loss 
and entitlement to service connection for vision impairment.  
Those issues, accordingly, are no longer on appeal and are 
not before the Board.  See 38 C.F.R. § 20.204 (2008).


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's PTSD is manifested by rambling speech, 
continuous depression, impaired impulse control, difficulty 
in adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.

2.  The medical and other evidence of record indicates that 
the veteran's service-connected thoracic spine disability is 
manifested by pain and functional loss.  The evidence of 
record does not include X-ray evidence of arthritis, 
ankylosis, intervertebral disc syndrome or spasm.  

3.  The medical and other evidence of record indicates that 
the veteran's service-connected right knee disability is 
manifested by limited motion with subjective complaints of 
pain.  The evidence of record does not include X-ray evidence 
of arthritis.

4.  The medical and other evidence of record indicates that 
the veteran's service-connected left knee disability 
manifested by limited motion with subjective complaints of 
pain.  The evidence of record does not include X-ray evidence 
of arthritis.

5.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed lumbar spine disability and his military 
service.

6.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed rheumatoid arthritis and his military 
service.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a 10 percent disability rating for the 
veteran's service-connected thoracic spine disability have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria for a 10 percent disability rating for the 
veteran's service-connected right knee disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

4.  The criteria for a 10 percent disability rating for the 
veteran's service-connected left knee disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

5.  A lumbar spine disability was not incurred in or 
aggravated by active military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Rheumatoid arthritis was not incurred in or aggravated by 
active military service, and such may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased disability ratings 
for his service-connected PTSD, thoracic spine and bilateral 
knee disorders.  He also seeks service connection for a 
lumbar spine disorder and joint pains. 

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters from the RO 
dated March 3, 2004 and February 22, 2005.  Specifically, the 
veteran was advised in the letters that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  The 
March 2004 letter specifically indicated that outpatient 
treatment records from the VA Medical Center (VAMC) in 
Northampton had been received.  He was also informed in the 
letters letter that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that the 
he identified.  The March 2004 letter notified the veteran 
that records from Baystate Medical Center had been received, 
and the February 2005 letter indicated records from private 
physicians M.L. and D.R. had been requested on his behalf.  
Included with the March 2004 letter were copies of VA Form 
21- 4142, Authorization and Consent to Release Information, 
and the letter asked that the veteran complete this release 
so that VA could obtain these records on his behalf.  The 
letters also informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Additionally, the 
March 2004 letter specifically advised the veteran that in 
order to be awarded service connection the evidence must show 
"a relationship between your current disability and an 
injury, disease, or event in military service."  See the 
March 3, 2004 letter at page 5; see also the February 22, 
2005 letter at page 5.  The evidentiary requirements for the 
veteran's increased rating claims were delineated in the 
February 2005 letter, including the necessity of evidence 
"that your service-connected condition has gotten worse."  
See the February 22, 2005 letter at page 5.

In both letters, the veteran was specifically notified to 
describe any additional evidence which he thought would 
support his claim.  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  See the February 22, 2005 letter at page 1; 
see also the March 3, 2004 letter, page 4.  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and notice as to 
elements (2) and (3) have been provided as described above.  
The veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in a letter from the 
RO dated June 15, 2007.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with VCAA notice through the February 
2005 and June 2007 VCAA letters and his claims were 
readjudicated in the March 2008 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notice.  
Moreover, after the veteran was provided with Dingess notice 
in the June 2007 letter, the veteran indicated in July 2007 
that there were no outstanding records pertinent to his 
claims.  

Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The veteran was informed of the Court's decision in Vazquez-
Flores v. Peake in a letter from the RO dated August 2008.  
The Board recognizes that the Vazquez-Flores notice was 
provided to the veteran after adjudication of the claims by 
the RO.  See Pelegrini, supra.  However, the essential 
fairness of the adjudication was not affected because the 
veteran had actual knowledge of what was necessary to 
substantiate the claims.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The veteran has submitted argument as 
to how his service-connected disabilities had increased in 
severity and the effect that increase had on his employment 
and daily life.  See, e.g., the veteran's January 3, 2005 
Statement in Support of Claim.  Moreover, both the veteran 
and his representative discussed the reasons the veteran met 
the evidentiary burdens necessary to allow for the grant of 
his increased rating claims during the October 2008 hearing 
with the undersigned.  It is therefore clear that the veteran 
was or should have been aware of the applicable schedular 
standards.   
Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
veteran's service medical records and reports of private and 
VA treatment.  Additionally, the veteran was afforded a VA 
examination in December 2003 and VA fee-basis examinations in 
April 2004 and May 2004.

With respect to the veteran's service connection claims, the 
Board has determined that a VA examination is unnecessary 
because, as discussed in detail below, there is no finding of 
Hickson element (2), in-service incurrence of disease or 
injury. 
See Charles v. Principi, 16 Vet. App. 370 (2002); McClendon 
v. Nicholson¸ 20 Vet. App. 79 (2006).

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2087).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  As indicated above, he testified at a personal 
hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.


1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 50 percent 
disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9211 [schizoaffective 
disorder] (2008).  However, Diagnostic Code 9411 is deemed by 
the Board to be the most appropriate primarily because it 
pertains specifically to the currently diagnosed disability 
in the veteran's case (PTSD).  In any event, with the 
exception of eating disorders, all mental disorders including 
schizoaffective disorder and PTSD are rated under the same 
criteria in the rating schedule.  Accordingly, the Board 
concludes that the veteran is more appropriately rated under 
Diagnostic Code 9411.
Schedular rating

The veteran's service-connected PTSD is currently rated as 50 
percent disabling.  
After a review of the medical evidence, the Board finds that 
the veteran's current PTSD symptoms fit the criteria for a 70 
percent disability rating under Diagnostic Code 9411.  

Of particular significance are the veteran's outpatient 
treatment records from the VAMC in Northampton and a 
statement from the veteran's treating physician at the VA 
outpatient clinic in Springfield, which show consistent GAF 
scores ranging from 40 to 42 between May 2007 and August 
2008, indicative of serious to major impairment in social and 
occupational functioning.  Indeed, in October 2005 VA 
physician P.B.C. indicated the veteran evidenced a "distrust 
of his coworkers; projecting his paranoia on their actions 
thinking he is being singled out by them."

Dr. P.B.C. additionally indicated the veteran's speech was 
"rambling" in October 2005.  The veteran has also evidenced 
near-continuous depression and anxiety.  Specifically, the 
May 2004 VA fee-basis examiner, Dr. P.B.C. and numerous VA 
outpatient records consistently noted the veteran's mood to 
be dysphoric.  The Board finds this symptomatology is 
sufficient to concede near-continuous depression.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria 
set forth in the rating formula for mental disorders do not 
constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating].  
Additionally, a May 2008 VA outpatient treatment record 
indicated the veteran's mood was "anxious and fearful as it 
has been progressive and recurrent, accompanied by anger and 
being edgy." 

Dr. P.B.C. noted that the veteran evidenced inappropriate 
anger response, the May 2004 VA fee-basis examiner noted the 
veteran was "quite hypervigilant" and presented with an 
exaggerated startle response. The Board finds this 
symptomatology is sufficient to concede impaired impulse 
control.  See Mauerhan, supra.

There is no evidence of suicidal ideation, obsessive rituals 
or spatial disorientation.  Additionally, there is no 
evidence that he has had any personal appearance or hygiene 
issues.  

In short, although the veteran has not met some of the 
criteria for a 70 percent rating, he appears to have met most 
of them.  Thus, a review of the evidence clearly indicates 
that symptomatology associated with the veteran's PTSD most 
closely approximates that associated with a 70 percent 
evaluation.  See 38 C.F.R. § 4.7.  

The record further indicates that the veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating.  There is no 
evidence of persistent delusions or hallucinations, gross 
impairment to thought processes and communication, or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  

Although the veteran has contended that he cannot work due to 
PTSD, he does not appear to contend that his psychiatric 
pathology is so severe that he cannot control himself or 
cannot remember his own name.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 70 percent disability rating is 
warranted for the veteran's service-connected PTSD.  To that 
extent, the appeal is allowed.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran filed a claim for an increased disability rating 
for his service-connected PTSD on September 15, 2003.  In 
this case, therefore, the relevant time period is from 
September 15, 2002 to the present.

The RO has already assigned staged ratings in the instant 
case [30 percent from the date of service connection, August 
5, 1993 and 50 percent from October 28, 2005].  The Board 
will review the medical history on a de novo basis in order 
to determine whether this is correct.  The Board again 
observes, as it did in the VCAA discussion, that the veteran 
received Dingess notice via the June 2007 letter.

Review of the record demonstrates it was not until the 
assessment made by Dr. P.B.C., in October 2005, that the 
veteran demonstrated symptomatology which met the criteria 
for a 70 percent rating under Diagnostic Code 9411.  The only 
pertinent prior evidence was the May 2004 VA fee-basis 
examination report.  This report demonstrated a GAF score of 
60 and symptoms of depression, hypervigilance and sleep 
impairment, which corresponds precisely with a 30 percent 
rating. 

Therefore, after having carefully considered the matter, and 
for reasons stated above, the Board finds that the 70 percent 
disability rating for service-connected PTSD should be made 
effective as of the date of Dr. P.B.C.'s report, October 28, 
2005, as more severe PTSD symptomatology was established as 
of that date.  A 30 percent rating, and no more, is warranted 
for the period from September 15, 2002 to October 28, 2005.



Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2008) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 70 percent disability rating is 
warranted for the veteran's service-connected right PTSD, 
effective October 28, 2005.  To that extent, the appeal is 
allowed.


2.  Entitlement to an increased (compensable) disability 
rating for service-connected degenerative changes of the 
thoracic spine.

Relevant law and regulations

Disability ratings - in general

The law and regulations pertinent to increased ratings in 
general are detailed above.

Change in rating criteria 

The veteran filed his increased rating claim on September 15, 
2003.  During the pendency of this appeal, the applicable 
rating criteria for the spine, found at 38 C.F.R. § 4.71a, 
were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

The veteran has been provided with both the former and the 
current regulatory criteria.  The increased rating claim was 
readjudicated under the current schedular criteria in the May 
2006 SOC.  The veteran and his representative have submitted 
written statements subsequent to the May 2006 SOC; they did 
not indicate that there was any additional information or 
evidence to submit.  Therefore, there is no prejudice to the 
veteran in the Board adjudicating the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Assignment of diagnostic code

The service-connected disability has been rated under former 
Diagnostic Code 5291 [spine, limitation of motion of, 
dorsal], and under the current General Rating Formula for 
Diseases and Injuries of the Spine.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.
(i.) The former schedular criteria

The Board finds that former Diagnostic Code 5291, which 
provides rating criteria for limitation of dorsal (thoracic) 
spine motion, is applicable in the instant case.  Indeed, the 
veteran's service-connected thoracic spine disability is 
primarily manifested by limitation of thoracic spine motion 
and tenderness.  Accordingly, former Diagnostic Code 5291 is 
for potential application in this case.

The Board therefore finds that the veteran's thoracic spine 
disability is most appropriately rated under former 
Diagnostic Code 5291.  

(ii.) The current schedular criteria

The veteran's service-connected thoracic spine disability has 
been rated as thoracolumbar strain under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2008).  
After a review of the evidence pertaining to the veteran's 
service-connected thoracic spine disability, the Board has 
determined that the most appropriate diagnostic code for 
evaluation of the disability is the code it is currently 
rated under, Diagnostic Code 5242.  The veteran's thoracic 
spine condition appears to involve principally pain and 
limitation of motion, which is congruent with Diagnostic Code 
5242.  There is no diagnosis of sacroiliac injury, 
lumbosacral or cervical strain, spinal stenosis, 
spondylolisthesis or ankylosing spondylitis.  There is no 
history of vertical fracture or spinal fusion.  

In any event, with respect to the current schedular criteria 
all thoracic spine disabilities [with the exception of 
intervertebral disc syndrome] are rated using the same 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(2008).  The veteran's service-connected thoracic spine 
disability is not consistent with intervertebral disc 
syndrome, and such has not in fact been diagnosed.  Moreover, 
there is no evidence of incapacitating episodes, which is the 
symptom contemplated in rating a spine disability under the 
current Formula for Rating Intervertebral Disc Syndrome.
Thus, the veteran's service-connected thoracic spine 
disability will be rated using the General Rating Formula for 
Diseases and Injuries of the Spine.

Specific rating criteria

(i.) The former schedular criteria

Former Diagnostic Code 5291 [limitation of motion, thoracic 
spine] provides a maximum 10 percent rating for moderate and 
severe limitation of motion of the dorsal spine.  Slight 
limitation of motion warrants a noncompensable rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).  

(ii.) The current schedular criteria

General Rating Formula for Diseases and Injuries of the Spine 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2008).

Analysis

The veteran is seeking entitlement to a compensable 
evaluation for his service-connected thoracic spine 
disability.  

The Board initially notes that the veteran is under the false 
impression that he is service-connected for a lumbar spine 
disability rather than a thoracic spine disability.  See the 
January 3, 2005 notice of disagreement.  The Board emphasizes 
that service connection has not been established for the 
veteran's lumbar spine problems and that matter will be 
addressed further below.

(i.) The former schedular criteria

In order to warrant a 10 percent rating under former 
Diagnostic Code 5291, the evidence must demonstrate moderate 
or severe limitation of motion of the dorsal spine.  
Evaluation of the thoracic spine by the December 2003 VA 
examiner was noted as within normal limits.  The remainder of 
the evidence is negative for any objective medical findings 
as to the thoracic spine.  As there is no objective evidence 
of limitation of motion of the thoracic spine, let alone 
moderate or severe limitation of motion, an increased rating 
is not warranted for the service-connected thoracic spine 
disability under former Diagnostic Code 5291.

(ii) The current schedular criteria

As discussed above, under the current schedular criteria the 
veteran's thoracic spine disability is appropriately rated 
under Diagnostic Code 5242 and thus the General Rating 
Formula for Diseases and Injuries of the Spine. 

In order to warrant a 10 percent rating under Diagnostic Code 
5242, the evidence must demonstrate forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  Range of motion of the thoracolumbar 
spine was normal during the December 2003 VA examination.  
There is no evidence of muscle spasm, guarding, or localized 
tenderness in the thoracic spine.  There are no other 
findings pertinent to the service-connected thoracic spine 
disorder of record.

In short, the schedular criteria for the assignment of a 10 
percent disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine have not been met.

The criteria for a still higher disability rating are also 
not met.  The veteran has not exhibited ankylosis of the 
entire thoracolumbar spine.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The 
medical evidence of record fails to demonstrate the presence 
of any ankylosis; examinations have shown that the veteran 
was able to forward flex the thoracolumbar spine to 90 
degrees.  Because the veteran is able to move his thoracic 
spine, by definition, it is not immobile.  Therefore, 
ankylosis is not shown.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's thoracic disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  

The Board acknowledges and finds credible the veteran's 
assertions regarding his thoracic spine pain and his 
functional loss due to such.  Based on these findings, the 
Board finds that the medical evidence demonstrates a 
functional loss equivalent to a moderate impairment under 
former Diagnostic Code 5291.  The assignment of a 10 percent 
disability rating is therefore warranted.  See 38 C.F.R. §§ 
4.40 and 4.45. 

Hart considerations

The veteran's claim for an increased disability rating for 
his service-connected thoracic spine disability was filed on 
September 15, 2003.  Therefore, the question to be answered 
by the Board is whether any different rating should be 
assigned for the relevant time period under consideration, or 
September 15, 2002 to the present.  [The RO has rated the 
veteran as noncompensably disabling from the date of service 
connection in 1993.] 

After a careful review of the record, to include the December 
2003 VA examination report as well as the veteran's 
testimony, the Board can find no evidence to support a 
finding that the veteran's thoracic spine disorder was more 
or less severe during the appeal period under consideration.  
Accordingly, the 10 percent rating which the Board is 
assigning will be effective from September 15, 2002, one year 
prior to the date of the increased rating claim.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected thoracic 
spine disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b), supra.  Accordingly, in 
the absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See Floyd 
and Bernard, both supra.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent disability rating is 
warranted for the veteran's service-connected thoracic spine 
disorder.  To that extent, the appeal is allowed.




	(CONTINUED ON NEXT PAGE)





3.  Entitlement to an increased (compensable) disability 
rating for service-connected right knee disorder.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee disorder.

For the sake of brevity, the Board will analyze both the 
right and left knee claims together, as they are rated under 
the same diagnostic code at the same disability level and 
have similar symptomatology.

Relevant law and regulations

Disability ratings - in general

The law and regulations pertinent to increased ratings in 
general are detailed above.

Assignment of diagnostic code

The veteran's service-connected right and left knee disorders 
are each currently rated under 38 C.F.R. 4.71a, Diagnostic 
Code 5257 (2008) [knee, other impairment of, recurrent 
subluxation or lateral instability].  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts, supra.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, 
Diagnostic Code 5257.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 5257 rates based on subluxation [partial 
dislocation] or instability.  The record contains no 
objective medical evidence of subluxation or instability in 
either knee.  Indeed, private physicians D.A.R. and M.A.L. 
specifically found there was no instability associated with 
the veteran's service-connected knee disorders.  This finding 
is supported by the April 2004 VA fee-basis examination 
report of record, which demonstrates normal results during 
ligament testing.  Accordingly, utilization of Diagnostic 
Code 5257 is inappropriate in the instant case.

The veteran's current complaints consist of painful and 
limited motion.  Accordingly, Diagnostic Codes 5260 and 5261 
are for application.  Though "degenerative arthritis" has 
been diagnosed in the knees, arthritis has not been 
substantiated by X-ray to warrant consideration under 
Diagnostic 5003.  In any event, utilization of Diagnostic 
Code 5003 requires consideration of Diagnostic Codes 5260 and 
5261.

The veteran could be rated pursuant to Diagnostic Code 5259 
[cartilage, semilunar, removal of, symptomatic], as he has 
undergone arthroscopic surgery on the left knee in October 
2008.  However, employment of this diagnostic code, which 
carries a maximum disability rating of only 10 percent, would 
not avail the veteran.  Moreover, the veteran's complaints 
consist of painful motion in the knees, which are 
specifically contemplated in Diagnostic Codes 5260 and 5261.

The remaining diagnostic codes pertaining to the knee involve 
malunion or nonunion of the tibia and fibula, dislocation of 
semilunar cartilage, recurrent subluxation or lateral 
instability or ankylosis of the joint, none of which is 
present in this case.  

Therefore, the veteran's service-connected knee disabilities 
will be evaluated under Diagnostic Codes 5260 and 5261. 



Specific rating criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of 
leg flexion is rated as follows: 

30%	flexion limited to 15 degrees

20%	flexion limited to 30 degrees

10%	flexion limited to 45 degrees

0%	flexion limited to 60 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of 
leg extension is rated as follows:

50%	extension limited to 45 degrees

40%	extension limited to 30 degrees

30%	extension limited to 20 degrees

20%	extension limited to 15 degrees

10%	extension limited to 10 degrees

0%	extension limited to 5 degrees.

See also 38 C.F.R. § 4.71, Plate II (2008), which reflects 
that normal extension of a knee is from 0 to 140 degrees.  



Schedular rating

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).  

Range of motion findings, namely the April 2004 VA fee-basis 
examination report, show no limitation of bilateral knee 
flexion or extension, which is rated noncompensably 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (2008).  Private treatment records from Dr. D.A.R. 
indicate mild crepitus in conducting range of motion studies, 
but no indication of a compensable loss of motion in either 
knee.  There are no other findings pertinent to the service-
connected knee disorders of record.

In short, the schedular criteria for the assignment of 10 
percent disability ratings under the Diagnostic Codes 5260 or 
5261 have not been met for either knee.  It also follows that 
20, 30, 40 or 50 percent ratings are not warranted under 
these codes. 

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's right and left knee 
disabilities based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca.  

The Board acknowledges and finds credible the veteran's 
assertions regarding his right and left knee pain and his 
functional loss due to such.  Based on these findings, the 
Board finds that the medical evidence demonstrates a 
functional loss equivalent to a loss of 45 degrees flexion 
and 10 degrees of extension or in each knee under Diagnostic 
Codes 5260 and 5261.  The assignment of 10 percent disability 
ratings for each knee is therefore warranted.  See 38 C.F.R. 
§§ 4.40 and 4.45. 



Hart considerations

The veteran's claim for increased disability ratings for his 
service-connected knee disabilities was filed on September 
15, 2003.  Therefore, the question to be answered by the 
Board is whether any different rating should be assigned for 
the relevant time period under consideration, or September 
15, 2002 to the present.  [The RO has rated the veteran as 
noncompensably disabling from the date of service connection 
in 1993.] 

After a careful review of the record, to include the December 
2003 VA examination report as well as the veteran's 
testimony, the Board can find no evidence to support a 
finding that the veteran's bilateral knee disorder was more 
or less severe during the appeal period under consideration.  
Accordingly, the 10 percent rating which the Board is 
assigning will be effective from September 15, 2002, one year 
prior to the date of the increased rating claim.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected bilateral 
knee disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b), supra.  Accordingly, in 
the absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See Floyd 
and Bernard, both supra.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that 10 percent disability ratings are 
warranted for the veteran's service-connected right and left 
knee disorders.  To that extent, the appeal is allowed.



5.  Entitlement to service connection for lumbar spine 
disability.

6.  Entitlement to service connection for joint pains.

For the sake of simplicity, the Board will address the two 
service connection claims together.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

In this case, it is undisputed that the veteran now has 
lumbar disc disease and rheumatoid arthritis, which is 
evidenced by the December 2003 VA examination report and the 
veteran's VA outpatient records.  Hickson element (1) is 
therefore satisfied for both claims.  

Turning to the second Hickson element, in-service disease or 
injury, service medical treatment records are pertinently 
negative for any lumbar spine disease or rheumatoid 
arthritis, to include the pertinently negative separation 
examinations conducted in July 1974 and April 1993. 

[The Board notes in passing that the veteran's degenerative 
changes in the lumbar spine and rheumatoid arthritis were not 
diagnosed within the one-year period to allow for presumptive 
service connection for arthritis.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).]  

With respect to in-service injury, the veteran contends that 
his currently diagnosed lumbar spine disability and joint 
pains are related to a 1968 injury lifting weights in 
service.  See the January 3, 2005 notice of disagreement.

The medical evidence of record does not support the veteran's 
implied contention that he sustained any back injury during 
his military service.  Crucially, his October 1968, March 
1973 and July 1974 physical examinations are pertinently 
negative for back injury, and in the accompanying reports of 
medical history he specifically denied recurrent back pain.  
Significantly, there is no mention of back problems by the 
veteran until he filed his claim of entitlement to VA 
benefits after his third period of active service in 1993, 
over 25 after the alleged in-service injury in 1968.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].
The lack of any evidence of back problems for two and a half 
decades after the alleged incident in service is itself 
evidence which tends to show that no injury to the back was 
sustained in service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact]; see also 38 C.F.R. § 3.102 
[noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence].  

There is thus no objective, contemporaneous evidence that the 
veteran sustained a lumbar spine injury in service.

In essence, the veteran's case rests of his own non-specific 
contention that he sustained a back injury or injuries in 
service.  The Board has considered those statements.  
However, his statements are outweighed by the utterly 
negative service medical records, to include his own denial 
of such problems in connection with his separation physical 
examinations, as well as the lack of objective evidence of 
back problems for decades after the alleged incident in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

In short, the Board finds the veteran's recent statements 
concerning an in-service back injury to be lacking in 
credibility and probative value.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].

Hickson element (2) is therefore not met, and the claims fail 
on this basis alone. 

With respect to crucial Hickson element (3), medical nexus, 
the record contains no medical opinion which serves to link 
the veteran's back disability and rheumatoid arthritis to 
service.  Indeed, in the absence of an in-service disease or 
injury, a medical nexus opinion would seem to be an 
impossibility.

To the extent that the veteran himself is attempting to 
provide a nexus between his diabetes and his military 
service, his statements are not probative of a nexus between 
the condition and military service.  It is now well 
established that lay persons without medical training, such 
as the veteran and his representative, are not competent to 
comment on medical matters such as date of onset or cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
of the veteran and his representative offered in support of 
his claims are not competent medical evidence and do not 
serve to establish a medical nexus.

Accordingly, the Board finds that Hickson element (3) is also 
not met. 

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lumbar spine disability and rheumatoid arthritis.  Therefore, 
contrary to the assertions of the veteran's representative, 
the benefit of the doubt rule is not for application because 
the evidence is not in relative equipoise.  The benefits 
sought on appeal are accordingly denied.







	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted effective October 28, 2005, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a 10 percent disability rating for service-
connected thoracic spine disorder is granted effective 
September 15, 2002, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a 10 percent disability rating for service-
connected right knee disorder is granted effective September 
15, 2002, subject to controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to a 10 percent disability rating for service-
connected left knee disorder is granted effective September 
15, 2002, subject to controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to service connection for lumbar spine disability 
is denied.
 
Entitlement to service connection for rheumatoid arthritis is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


